(Page 2 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 1 of 29
(Page 3 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 2 of 29
(Page 4 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 3 of 29
(Page 5 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 4 of 29
(Page 6 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 5 of 29
(Page 7 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 6 of 29
(Page 8 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 7 of 29
(Page 9 of 37)   Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 8 of 29
(Page 10 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                             Exhibit Page 9 of 29
(Page 11 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 10 of 29
(Page 12 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 11 of 29
(Page 13 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 12 of 29
(Page 14 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 13 of 29
(Page 15 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 14 of 29
(Page 16 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 15 of 29
(Page 17 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 16 of 29
(Page 18 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 17 of 29
(Page 19 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 18 of 29
(Page 20 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 19 of 29
(Page 21 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 20 of 29
(Page 22 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 21 of 29
(Page 23 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 22 of 29
(Page 24 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 23 of 29
(Page 25 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 24 of 29
(Page 26 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 25 of 29
(Page 27 of 37)Case   18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                                            Exhibit Page 26 of 29
Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                           Exhibit Page 27 of 29
Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                           Exhibit Page 28 of 29
Case 18-24087-TPA   Doc 19-3 Filed 11/16/18 Entered 11/16/18 16:09:08   Desc
                           Exhibit Page 29 of 29
